683 S.E.2d 79 (2009)
COOPER
v.
The STATE.
No. A09A1016.
Court of Appeals of Georgia.
July 29, 2009.
Kelley A. Dial, Cartersville, for appellant.
T. Joseph Campbell, District Attorney, Elizabeth M. York, Assistant District Attorney, for appellee.
BARNES, Judge.
A jury convicted Sharon Celeste Cooper of aggravated assault. Cooper appeals, contending that the evidence is insufficient to sustain her conviction under the standard announced in Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). We disagree and affirm.
On appeal, we view the evidence in the light most favorable to the verdict; Cooper no longer enjoys the presumption of innocence, and we determine the sufficiency of the evidence, not the weight. Grant v. State, 195 Ga.App. 463, 464(1), 393 S.E.2d 737 (1990). Further, we do not judge the credibility of the witnesses, because determining *80 the credibility of the witnesses and weighing the evidence are within the province of the jury. Turner v. State, 206 Ga.App. 683, 684, 426 S.E.2d 168 (1992).
Viewed in the light most favorable to the verdict, the evidence shows that Cooper and the victim had a verbal disagreement during an evening meal, and Cooper and the victim slapped each other, although how many slaps and who slapped first is disputed. Immediately after the argument, the victim went outside and gave the dog his leftovers. While the victim was outside, Cooper retrieved an aluminum baseball bat from Cooper's bedroom. When the victim came back into the house, Cooper struck him with the bat numerous times, and a struggle ensued between Cooper and the victim. The victim received visible injuries to his head, back and legs.
Cooper admits that she retrieved the bat while the victim was outside, waited for him in the doorway of the house, and struck him in the legs with the bat as he came back through the door. Though Cooper does not deny striking the victim with a baseball bat, she claims that her actions were in self-defense.
It was the jury's function to decide which of the two conflicting versions of the events to believe. Thus, after reviewing the evidence in the light most favorable to the jury's determination, we conclude that a rational trier of fact could have found Cooper guilty of the crimes for which she was convicted beyond a reasonable doubt. Jackson v. Virginia, supra.
Judgment affirmed.
MILLER, C.J., and ANDREWS, P.J., concur.